Case 0:19-cv-61824-RKA Document 26 Entered on FLSD Docket 11/12/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-61824-CIV-ALTMAN

  AREEB MALIK,
  individually and on behalf of all those similarly situated, and
  HANH DANH

         Plaintiffs,
  v.

  POLLACK & ROSEN, P.A.,

        Defendant.
  _________________________________________/

                              ORDER SCHEDULING MEDIATION

         THIS MATTER comes before the Court pursuant to Local Rule 16.2. The Mediation in

  this matter shall be held before Steven Jaffee at 110 SE 6th St., suite 1700, Fort Lauderdale, Florida

  33301 on February 19, 2020, at 2:00 p.m.

         Within three days of the mediation, the parties shall file a joint mediation report with the

  Court. The report shall indicate whether the case settled (in full or in part), whether it was

  adjourned, or whether the mediator declared an impasse.

         Failure to comply with this Order may result in sanctions, including dismissal without

  prejudice and without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida this 11th day of November 2019.


                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
